Citation Nr: 0721606	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  03-36 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for recurrent dislocation of the left shoulder 
(major).  

2.  Entitlement to service connection for tinnitus, to 
include as secondary to treatment for dislocation of the left 
shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
April 1972 to April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 and May 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which denied a rating in excess of 20 
percent for the veteran's left shoulder disability and denied 
his claim for service connection for tinnitus, respectively. 

The veteran was granted service connection for recurrent 
dislocations of the left shoulder in a January 1975 rating 
decision, which assigned a noncompensable evaluation.  The 
rating for the shoulder disability was subsequently increased 
to 20 percent in June 1997.  The veteran has since put forth 
his current claim, alleging that his left shoulder disability 
has increased in severity.  In the February 2003 rating 
decision that is the subject of this appeal, the evaluation 
was increased to 30 percent.  The veteran maintains that his 
disability is of greater severity than contemplated by the 30 
percent evaluation, and as the RO's grant of an increase does 
not represent a full grant of the benefit sought, the appeal 
continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The veteran's claim as been before the Board previously and 
was remanded in June 2006 for further evidentiary 
development.  (The Board denied service connection for 
hearing loss at that time.)  All required actions have taken 
place.  

The veteran appeared at a Video Conference Hearing in January 
2006 before the Undersigned Veterans Law Judge.  A transcript 
is associated with the claims file.  

The veteran has submitted evidence to the Board which has not 
been reviewed by the RO.  As the evidence is not relevant, 
there is no need for the Board to order a remand for local 
review.  See 38 C.F.R. § 20.1304(c). 


FINDINGS OF FACT

1.  The veteran's service-connected left shoulder disability, 
to include a history of rotator cuff rupture, a Hill-Sach's 
deformity, subchondral cyst formation and cortical 
irregularity is manifested by arthritis and frequent episodes 
of dislocation with guarding, pain on use and limitation of 
motion; it is not productive of ankylosis, fibrous union, 
false flail joint, or flail joint, nor is it manifested by 
limitation of arm movement to 25 degrees from the side, even 
with consideration of pain.  

2.  The evidence is in relative equipoise as to whether the 
veteran's tinnitus began during service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
recurrent dislocation of the left shoulder (major) have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.2, 4.6, 4.45, 4.71a, Diagnostic Codes 
5003, 5200, 5201, 5202 (2006).  

2.  With application of the doctrine of reasonable doubt, 
tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

As the Board grants service connection for tinnitus, no 
further development is need with respect to this claim.

VA has made all reasonable efforts to assist the veteran in 
the development of his claim for an increased rating for his 
left shoulder disability, has notified him of the information 
and evidence necessary to substantiate the claim, and has 
fully disclosed the government's duties to assist him.  In 
August 2002 and January 2004 letters, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was provided with VCAA notice letters in August 2002 
and January 2004 which, as noted above, notified the veteran 
of the evidence that is necessary to substantiate the claims, 
the evidence or information VA will seek to provide, the 
information or evidence he is expected to provide, and notice 
to provide any evidence in his possession that pertains to 
the claims.  The latter notice letter was after the RO 
decision that is the subject of this appeal.  Where such an 
error occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, -- F.3d --, 2007 WL 
142720, *5, *7, *9, *10 (Fed. Cir.) (recognizing that "VCAA 
notice errors are reviewed under a prejudicial error rule" 
and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

With respect to the timing deficiency with the VCAA notice to 
the veteran, the veteran's currently appealed claim was 
subsequently readjudicated in a supplemental statement of the 
case (SSOC) issued in November 2005.  The United States Court 
of Appeals for the Federal Circuit has held that timing-of-
notice errors can be "cured" by notification followed by 
readjudication.  Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II); see Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) ("The Federal Circuit specifically 
mentioned two remedial measures:  (1) The issuance of a fully 
compliant [section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Veterans Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett, supra (holding that a Statement of the Case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the November 2005 SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield II, 444 F.3d at 1333-34.

With respect to the Dingess requirements, since the 
preponderance of the evidence is against the claim, any 
timing deficiency with respect to notice of an earlier 
effective date is moot.  Sanders, at *5 (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  In addition, the Board finds it noteworthy 
that the veteran, through his accredited representative, 
submitted a Brief in December 2005 and presented at a Board 
hearing with the same representative, wherein he raised no 
issue with respect to the Dingess notice.  In view of the 
foregoing, the Board cannot conclude that this defect 
affected the essential fairness of the adjudication, and 
therefore the presumption of prejudice is rebutted.  Id., at 
*10.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  Comprehensive examination of the veteran's shoulder 
disability has occurred, which resulted in findings that are 
adequate for rating purposes.  There is sufficient competent 
medical evidence on file to decide the claims.  The Board 
does not find that the questions presented to the medical 
examiners evidenced bias against the veteran, so that an 
independent medical examination (as the veteran has 
requested) would be warranted.  See Winsett v. West, 11 Vet. 
App. 420 (1998); Boutwell v. West, 11 Vet. App. 387 (1998).  

The Board is cognizant of the law and VA regulation that 
provide that the Board may obtain an advisory medical opinion 
from an independent medical expert (IME opinion) when, in its 
opinion, a medical opinion is warranted by the medical 
complexity or controversy involved in the appeal.  See 38 
U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2005).  
The necessity of obtaining such an opinion is left to the 
discretion of the Board.  See Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).  Here, neither the veteran nor his 
representative has stated with any specificity why the 
increased rating issue on appeal presents a complex or 
controversial medical problem.  

In view of the foregoing, there is thus no further duty to 
provide another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Increased Rating

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a case which does not rise from an initial grant of 
service connection, the current level of disability is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As the instant Board decision grants service connection for 
tinnitus on a direct incurrence basis, the claim for 
secondary service connection is moot.  Thus, the law and 
regulation pertaining to secondary service connection are not 
applicable.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis-Left Shoulder Increased Rating

The veteran has been afforded several VA examinations and 
consultations to determine the severity of his left shoulder 
disability.  In February 2002, the veteran was diagnosed as 
having osteoarthritis and he was referred for a surgical 
consultation.  An X-ray examination in July 2002 revealed an 
abnormality on the posterolateral upper humeral head, 
consistent with Hill-Sach's deformity.  Additionally, signal 
alteration was noted with the sequela of an osseous Bankhart 
lesion.  No soft tissue masses were noted, the tendon for the 
long head of the biceps appeared normally located, and the 
superior labrum appeared without significant abnormality; 
but, subchondral cyst formation and cortical irregularity 
were observed.  

In January 2003, the veteran was afforded a VA orthopedic 
examination.  In the associated report, he was noted to have 
pain in flexion and abduction beginning at 120 degrees and 
ending at 130 degrees.  There was a five to ten percent 
limitation of the veteran's movement due to pain.  There was 
no evidence of edema, effusion, instability, weakness, point 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  The veteran did not exhibit ankylosis.  Additional 
range of motion findings were external rotation is 70 degrees 
and internal rotation is 70 degrees.  The objective 
impression of the examiner was that the veteran had a 
decreased range of motion in the shoulder, with a history of 
rotator cuff rupture.  

The veteran has received treatment from VA consistently since 
2002.  Treatment reports covering the period of September 
2002 to February 2005 confirm the Hill-Sach's deformity in 
the left shoulder and enter a diagnosis of degenerative joint 
disease of increased severity.  

This case has been before the Board previously, and was 
remanded in June 2006 so that the veteran could be afforded 
an additional VA examination.  It was determined that such an 
examination was necessary as a May 2005 treatment report 
included a notation that the veteran had a range of motion 
limited to 40 degrees abduction and 45 degrees external 
rotation.  The Board also found that a CT scan indicated the 
onset of severe osteoarthritis.  

The veteran was afforded the Board-mandated VA examination in 
November 2006, and the associated report indicates that there 
was no objective finding of ankylosis or sign of inflammatory 
arthritis, although the veteran was diagnosed with mild 
degenerative changes in the acromioclavicular joint.  Range 
of motion findings for the left shoulder were as follows: 
forward flexion to 65 degrees, abduction to 65 degrees, 
internal rotation to 90 degrees, and external rotation to 50 
degrees.  The examiner noted that the veteran's limitation of 
motion was primarily due to pain, with an additional 10 
degrees of loss of motion noted during repetitive motion.  
Guarding and palpatory tenderness were present throughout the 
course of the examination.  

Disabilities of the shoulder are rated in accordance with the 
provisions of Codes 5200-5203, with recurrent dislocation 
covered specifically by Code 5202 as an impairment of the 
humerous.  Under this provision, the veteran would only be 
entitled to a higher evaluation if he were to show a fibrous 
union (50 percent), a false flail joint (60 percent), or a 
flail shoulder (80 percent).  See 38 C.F.R. § 4.71a, Code 
5202.  The record does not show nonunion or a flail joint, 
and despite the contention of the veteran's representative at 
a January 2006 Video Conference Hearing, there is no clinical 
or X-ray impression of fibrous union of the left shoulder.  
The veteran gave a history of dislocations of the shoulder 
"all the time" when examined by VA in November 2006.  
However, frequent dislocations of the major extremity are 
consistent with the current 30 percent evaluation under 
Diagnostic Code 5202.  

In rating the veteran's condition, the Board is cognizant of 
its duty to consider the factors set forth in the DeLuca 
decision, such as pain on use, instability, weakness, 
fatigability, and incorrdination.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  38 C.F.R. § 4.71a, Diagnostic Code 
5201 allows for a 40 percent rating for the major shoulder 
when the motion of the arm is limited to 25 degrees from the 
side.  It is evident that the veteran's guarding and 
limitation of left shoulder motion are due to pain.  However, 
the limitation of motion findings reported upon the January 
2003 examination (120 to 130 degrees forward flexion and 
abduction) and the November 2006 examination (65 degrees of 
forward flexion and abduction) fall far short of what is 
required for a 40 percent rating under Code 5201 (25 degrees 
from side).  The medical evidence does not show that pain or 
flare-ups of pain result in additional limitation of left arm 
motion supported by objective findings (38 C.F.R. § 4.40) to 
a degree that would support a rating in excess of 30 percent 
under Diagnostic code 5201, nor does the medical evidence 
show such additional limitation of motion due to weakness, 
fatigability, incoordination, flare-ups of such symptoms, or 
any other symptom or sign.  The January 2003 VA examiner 
found that there was only a five to ten percent additional 
limitation of the veteran's movement due to pain and it was 
concluded at that time that the veteran had no evidence of 
edema, effusion, instability, weakness, point tenderness, 
redness, heat, abnormal movement, or guarding of movement.  
The most recent examiner specifically found that there was 
only an additional 10 degrees of loss of motion during 
repetitive motion tests.  As such, a rating in excess of 30 
percent for the veteran's left shoulder disability based upon 
limitation of motion under the cited regulations and DeLuca 
is not warranted.  

With respect to an evaluation of greater than 30 percent 
under other regulatory criteria of the shoulder, there is no 
medical evidence of ankylosis or complete immobility of the 
joint, making an increase in rating under Code 5200 
inappropriate.  See 38 C.F.R. § 4.71a, Codes 5200, 5201.   

The preponderance of the evidence is against a rating in 
excess of 30 percent and as such, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006); see also, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 
The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's left shoulder 
disability, which would take his case outside the norm so as 
to warrant an extraschedular rating.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).
                                            
Analysis-Service Connection, Tinnitus

A review of the service medical records shows that tinnitus 
was noted in October 1972.  The veteran did not complain of 
any ear disorder, to include ringing or other noise in either 
ear upon his service separation examination in March 1973.  
Additionally, the medical evidence does not contain post-
service complaints of tinnitus until three decades after 
service separation.  However, there is ample medical evidence 
of record to show that he has a current diagnosis of tinnitus 
and the veteran testified at a Board hearing in January 2006, 
in essence, that his ringing in the ears began during service 
after being exposed to weaponry fire (training) and that it 
has became gradually worse ever since service.  

Tinnitus is defined as "a noise in the ears, such as ringing, 
buzzing, roaring, or clicking."  Charles v. Principi, 16 Vet. 
App. 370, 374 (2002), citing DORLANDS ILLUSTRATED MEDICAL 
DICTIONARY 1714 (28th ed. 1994).  As held in Charles, the 
symptom of tinnitus is capable of lay observation rendering a 
claimant competent to speak to continuity of symptomatology.  
Id.  The lack of medical documentation of the veteran's 
symptom is not controlling in this case.  As a general 
matter, in order for any testimony to be probative of any 
fact, the witness must be competent to testify as to the 
facts under consideration."  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  The Board finds that the veteran is 
competent as a layperson to report that he has had noise or 
ringing in his ears of many years duration.  Id.; see also  
Barr v. Nicholson, No. 04-0534 ((U.S. Vet. App. June 15, 
2007).  That is, such a symptom is not a determination that 
is "medical in nature" and his lay testimony suffices by 
itself to show the presence of such a disorder.  See Layno, 
supra (lay evidence is competent to establish features or 
symptoms of injury or illness); Charles, supra.  Moreover, 
his testimony regarding the onset and continuation of his 
tinnitus is credible.  

Following a VA ear examination in September 2005, the 
clinician concluded that it was impossible to determine 
whether the veteran's tinnitus is causally linked to in-
service acoustic trauma.  It is not clear whether the 
physician was aware of the diagnosis of tinnitus recorded in 
the service medical records.  In any event, while the record 
lacks a competent opinion supporting a nexus between the 
veteran's tinnitus and service, there is no competent opinion 
that weighs against such a causal relationship and, given the 
in-service and current diagnoses of tinnitus and the 
veteran's credible testimony regarding the onset and 
continuation of ringing in his ears, the Board finds that the 
evidence is at least in equipoise as to whether his current 
tinnitus began during service.  With application of the 
doctrine of reasonable doubt, service connection for tinnitus 
is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303; Charles, Barr, supra. 


                                                            
ORDER

Entitlement to a rating in excess of 30 percent for recurrent 
dislocation of the left shoulder (major) is denied.

Entitlement to service connection for tinnitus on a direct 
incurrence basis is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


